Citation Nr: 0707714	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  99-08 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	R. Storey, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1956 and from December 27, 1990 to February 5, 
1991.  He died in November 1998.  The appellant is his 
surviving spouse.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal of a March 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, and was remanded in 2000, 
2003, and in 2004.


FINDINGS OF FACT

1.  In November 1998, the veteran died of cardiopulmonary 
failure, which was due to, or as a consequence of, anoxic 
brain injury, which was due to, or as a consequence of, 
cardiac arrest, which was due to, or as a consequence of, 
cardiomyopathy.  

2.  Service connection was not in effect for any disability, 
and etiological link between the veteran's cardiovascular 
disease and active service is not shown.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1110, 1131, 
1137, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection - Cause of the Veteran's Death

Service connection is granted for the cause of a veteran's 
death with evidence that a service-connected disability 
caused death or contributed materially or substantially to 
produce death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2006).  A service-connected disability is considered 
the principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death, however, is inherently one not related to a principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death; rather, it must be shown 
that there was a causal link.  38 C.F.R. § 3.312(c).  

The veteran served in active duty for four years in the U.S. 
Air Force, from September 1952 to September 1956.  He was 
activated into active duty by the U.S. Army Reserve (USAR) 
effective December 27, 1990, and released on February 4, 
1991.  During the latter time period, he was determined unfit 
for deployment to Southwest Asia due to his uncontrolled 
hypertension and cardiovascular problems, and was placed on 
the retired list on May 5, 1993.  Recent RO efforts 
consistent with the Board's remand orders resulted in a 
conclusion that the veteran performed no Army active duty 
during the Persian Gulf War, and that no service medical 
records associated with service during the Persian Gulf War, 
including Reserves service, are available.      

In November 1998, the veteran died of cardiopulmonary 
failure, due to, or as a consequence of, anoxic brain injury, 
due to, or as a consequence of, cardiac arrest, due to, or as 
a consequence of, cardiomyopathy.  Service connection was not 
in effect for any disability during his lifetime.  Thus, 
here, notwithstanding the above law and regulations governing 
service connection for the cause of a veteran's death, a 
favorable decision is possible only with evidence that the 
veteran's cardiovascular abnormality was incurred in, or 
aggravated by, service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).         

The appellant, the veteran's surviving spouse, contends that 
her late husband's heart problems were incurred during active 
duty in the Air Force, or, alternatively, that they were the 
product of aggravation, due to stress, between December 1990 
to February 1991.  

The veteran's service medical records for active duty from 
September 1952 to September 1956, which include enlistment 
and separation medical examination reports, do not disclose 
any treatment for hypertension, or cardiovascular disease or 
disorder, or any complaints of symptoms that reasonably could 
be deemed indicative of cardiovascular abnormality.  Post-
service clinical records reveal a history of hypertension and 
cardiovascular-renal abnormality more than three decades 
after discharge in September 1956.  

No clinician or medical doctor has associated the veteran's 
cardiovascular disease or disorder with active service in the 
1950s.  On this issue, in August 2006, a VA nurse 
practitioner noted that the blood pressure reading of 150/70, 
documented in the August 1956 separation medical examination 
report, is abnormally high, but, given the lack of 
contemporaneous multiple blood pressure readings needed to 
determine whether a diagnosis of high blood pressure is in 
order and lack of any evidence of in-service treatment for 
abnormal blood pressure or complaints that may be associated 
with such abnormality, it would be purely speculative to 
conclude that high blood pressure was incurred in, or 
aggravated by, active duty in the 1950s.  She suggested, on 
the one hand, that a blood pressure reading of 150/70 for a 
man in his early 20s, as noted in 1956, is high.  However, 
she also noted, on the other hand, pertinent history of long-
term cigarette use and family history of hypertension, 
suggesting that hypertension might have had its onset over 
time, after discharge, due to factors not limited to service 
from 1952 to 1956.  Nonetheless, she ultimately concluded 
that it would be purely speculative to opine one way or the 
other.  Service connection cannot be granted based on 
speculative or conjectural medical opinions, or remote 
possibility of etiological link.  See 38 C.F.R. § 3.102 
(2006); see also Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative); Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative to be sufficient medical nexus 
evidence); Davis v. West, 13 Vet. App. 178, 185 (1999) (any 
medical nexus between in-service radiation exposure and fatal 
lung cancer years later was speculative at best, even where 
one physician opined that it was probable that lung cancer 
was related to service radiation exposure).  The record does 
not present competent clinical evidence inconsistent with, or 
contradicting, the nurse practitioner's conclusion.    

As for the brief period beginning in December 1990 when the 
USAR had considered the veteran's deployment to Southwest 
Asia, the nurse practitioner noted that the veteran was 
basically on an "on hold" status pending determination of 
fitness for duty in light of his cardiovascular problems.  
She concluded that there is no clinical basis to state that 
the veteran's hypertension underwent aggravation beyond 
"normal progression" between 1990 and 1991, citing, in 
particular, history of relevant treatment for cardiovascular 
problems before 1990.  The Board finds the nurse 
practitioner's opinion competent, reliable, and consistent 
with the record.  See 38 C.F.R. § 3.159(a)(1) (2006) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions); see also Black v. Brown, 10 Vet. App. 279, 284 
(1997) and Goss v. Brown, 9 Vet. App. 109, 114-15 (1996) 
(nurses are competent to provide medical opinions).  

Earlier, in April 2001, a VA medical doctor, who had reviewed 
the veteran's medical history documented in the claims file, 
as had the nurse practitioner, concluded that the veteran's 
cardiovascular problems that caused death "happened years 
after" discharge from active duty in 1956.  He noted 
clinical findings (LV (left ventricle) function of 45 percent 
in 1990; 30 percent in 1998), alluding to the decline of 
cardiac functioning over time through the 1990s, to result in 
death.  Such evidence buttresses the nurse practitioner's 
conclusion that the cause of the veteran's death was not the 
product of aggravation beyond a normal disease process 
between 1990 and 1991.

The Board has considered the appellant's and others' lay 
contentions to the effect that stress aggravated the 
veteran's cardiovascular abnormality.  The role of stress, 
among other factors, in cardiovascular functioning is not the 
key issue in this case.  Drs. Aliabadi and Robeson (see their 
April 21, 1999 and April 20, 1999 reports) referred to stress 
as a factor in progression of a cardiovascular condition.  
The former doctor noted that the veteran's cardiomyopathy is 
"multifactorial with contributions from stress, 
hypertension, and underlying coronary artery disease due to 
stress and other risk factors."  The latter said that the 
veteran's high blood pressure was "greatly exacerbated" by 
stress in 1993.  However, neither doctor referred to military 
service, regardless of nature and character of service or 
when service took place, with respect to the role of stress.  
And, with respect to the latter, his notation as to stress in 
1993 post-dates the brief period of active duty during which 
the USAR considered the veteran for deployment to Southwest 
Asia, which further disfavors the appellant's position.  
Under the circumstances, the Board does not find convincing 
the appellant's generalized contention that stress of 
possible deployment abroad so aggravated the veteran's 
cardiovascular condition such that it ultimately resulted in 
his death some 8-9 years later.            
         
Based on the foregoing, the Board concludes that the evidence 
does not support a grant of service connection for the cause 
of the veteran's death.  Moreover, presumptive service 
connection provisions in 38 C.F.R. §§ 3.307 and 3.309(a), 
which provide that cardiovascular-renal disease may be 
service-connected with clinical evidence of manifestation of 
such disease to a minimum degree of 10 percent within one 
year after discharge from active duty of 90 days or more, 
cannot be the basis for a favorable decision here.  Again, 
the record does not document a diagnosis of cardiovascular 
disease until many years after discharge from active duty in 
September 1956.  Therefore, the Board is compelled to 
conclude that the preponderance of the evidence is against 
the claim.  Accordingly, there is no reasonable doubt to be 
resolved.  38 U.S.C.A. § 5107(b) (West 2002).  

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and any medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim that VA will seek to provide, and that the claimant 
is expected to provide.  It must ask him to provide any 
pertinent evidence he has ("fourth element").  38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided before the initial 
unfavorable agency of original jurisdiction (AOJ) decision.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, appeal to the Board was perfected before enactment of 
the current section 5103(a) notice requirements.  In such 
circumstances, VA did not err in not providing compliant 
notice before issuance of the AOJ decision that is on appeal, 
but the claimant is entitled to notice and appropriate 
process during the appeal, which were provided in this case.  
Pelegrini v. Principi, 18 Vet. App. at 120.  


In February 2004, VA advised the appellant that, if she 
identifies the sources of evidence pertinent to her claim, 
then VA would assist her in securing the missing evidence, 
but that she ultimately is responsible for ensuring claim 
substantiation notwithstanding VA's duty to assist.  She was 
asked to communicate with VA if there is any additional 
evidence or information she believes might support her claim, 
although she was not asked to "supply everything you have 
concerning the veteran's death," or words to that effect, to 
literally comply with the "fourth element" notice 
requirement.  The Statement of the Case (SOC) and 
Supplemental SOCs discussed the evidentiary requirements for 
service connection for the cause of the veteran's death, and 
explained why the evidence does not support the claim.  An 
October 2006 letter explained the negative responses from 
official military sources concerning the veteran's service 
records, and advised her that she may provide any additional 
evidence, including additional lay statements and private 
medical records.  Given her repeated contentions that her 
husband's death is associated with exacerbation of 
cardiovascular problems in 1990-1991 and indication that she 
had solicited two statements from Drs. Aliabadi and Robeson 
concerning the etiology of the veteran's cardiovascular 
disease, the Board finds it reasonable to conclude that she 
understood what type of evidence would be material to her 
claim.  The last SSOC was issued in late October 2006, after 
the aforementioned October 2006 letter was mailed.  That 
SSOC, a copy of which was provided to the appellant's 
counsel, discussed the unfavorable August 2006 VA opinion.  
The cover letter to the SSOC informed her and counsel that 
additional evidence or comments could be submitted.  No 
return communication from either is of record.  There is no 
indication, or argument, that pertinent evidence exists, but 
is missing.  Based on the foregoing, the Board concludes that 
there is neither substantive notice defect, nor basis to 
conclude material prejudice occurred due to lack of literal 
compliance with the "fourth element" notice requirement, or 
due to the timing of the notice.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question not addressed by the AOJ, the Board must consider 
whether a claimant has been prejudiced thereby); 38 C.F.R. 
§ 20.1102 (2006) (harmless error).

As for lack of notice consistent with Dingess v. Nicholson, 
19 Vet. App. 473 (2006), the Board fails to find prejudicial 
error.  The key issues in this case involve the nature and 
dates of any additional service after active duty in the 
1950s, which has been the subject of development consistent 
with the Board's remand orders, and whether the veteran's 
cardiovascular problems may be related to military service.  
On the latter, as explained, VA provided appropriate notice, 
or the appellant demonstrated her understanding of the 
importance of evidence on that issue.  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2006)) also was satisfied.  This duty contemplates that 
VA will help a claimant obtain relevant records, whether or 
not they are in federal custody, and that VA will provide a 
medical examination and/or opinion if necessary to decide the 
claim.  The claims file includes the veteran's service 
medical records, records associated with attempted 
verification of additional service in the early 1990s, 
private clinical records, death certificate, and the 
appellant's and others' lay statements.  Where sources of 
non-VA medical records were identified, VA responded 
appropriately consistent with the duty to assist.  The record 
does not indicate other sources of missing evidence as 
identified by the appellant.  Therefore, the Board concludes 
that duty-to-assist obligations were met.      


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


